Citation Nr: 9903105	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury. 

2.  Entitlement to service connection for a bilateral knee 
condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to March 
1947. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in July 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he sprained his left ankle during 
service in February 1946, and that his current left ankle 
disorder is causally related to the alleged injury in 
service.  He also contends that he incurred a bilateral knee 
condition (osteoarthritis) in service in November 1946 as the 
result of 6 parachute jumps. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claims for service 
connection for residuals of a left ankle injury and a 
bilateral knee condition (osteoarthritis). 



FINDINGS OF FACT

1.  The veteran did not sustain a left ankle injury in 
service. 

2.  The veteran's current left ankle disorder is not 
attributable to military service or an incident therein.  

3.  The veteran did not sustain a bilateral knee disorder in 
service. 

4.  The veteran's current bilateral knee disorder (including 
osteoarthritis) is not attributable to military service or an 
incident therein.


CONCLUSIONS OF LAW

1.  The veteran's current left ankle disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 
 
2.  The veteran's current bilateral knee disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

In this regard, the Board notes that the RO initially 
adjudicated the veteran's claims on the basis of whether or 
not they were well grounded.  However, in the decision and 
statement of the case, the veteran was informed of the laws 
and regulations pertaining to service connection.  The 
veteran has had the opportunity to submit evidence and 
argument on the merits, and has consistently argued the 
issues on appeal on the merits, including at the personal 
hearing and through his representative.  Additionally, the 
hearing officer adjudicated the veteran's claims for service 
connection on the merits.  Therefore, notwithstanding the 
RO's initial determination that the veteran's claims were not 
well grounded, the Board finds that the veteran has not been 
prejudiced by the Board's finding that the claims are well 
grounded and adjudication of the claims on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology after service separation is 
required where the condition noted during service is not 
shown to be chronic.  38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997). 





I. Service Connection: Left Ankle Disorder

The veteran contends that he sprained his left ankle during 
service in February 1946, and that his current left ankle 
condition is causally related to the claimed left ankle 
sprain in service.  

Service medical records are negative for a left ankle injury.  
In February 1946, the veteran incurred a right ankle sprain 
when he stepped on a rock in Kyoto, Japan.  Service 
separation examination was negative for a history or findings 
of left ankle injury.  

During a VA compensation examination in May 1996, the veteran 
reported that his left ankle had been weak ever since the 
injury in Japan.  Physical examination revealed moderate 
swelling of the left ankle and moderate laxity of the lateral 
collateral ligament of the left ankle.  The relevant 
diagnosis was recurrent sprain injury of the left ankle with 
residual laxity of the lateral collateral ligaments and post-
traumatic arthritis.  

In a letter dated in October 1996, a private physician, 
Richard F. Bergstrom, M.D., wrote that the veteran reported 
an ankle injury in service in 1946, that recent X-rays showed 
arthritis of the left ankle, "which I presume is a service 
connected condition as a result of the injury which he 
describes in 1946 to his left ankle."  

In a letter dated in February 1997, a private physician, 
Jeffrey Rapp, M.D., wrote that, between 1945 and 1947, the 
veteran had been a paratrooper.  The veteran also reported 
that, during one set of jumps in Japan in 1946, he injured 
his left ankle, which required three days of hospitalization 
for swelling and pain with possible fracture.  Dr. Rapp 
continued that his paratrooping activities could have 
contributed to the ultimate development of osteoarthritis in 
the left knee and that the left ankle instability also could 
have resulted in additional wear to the left knee.  

During a personal hearing in February 1998, the veteran 
testified that in February 1946 he sprained his left ankle; 
that after this injury he made 6 parachute jumps; that he had 
problems with his ankle after that time; that in service he 
worked in a motor pool and then in Ordnance; that his ankle 
started bothering him about 20 years ago; that he had been 
experiencing problems with his ankle since separation from 
service in 1947; and that he started having problems with his 
ankle about a year after service separation.  

The evidence shows that the veteran did not sustain a left 
ankle injury in service.  The service medical evidence of 
record, recorded contemporaneously with the event in February 
1946, reflects that the veteran sustained a right ankle 
sprain when he stepped on a rock in Kyoto, Japan.  The 
veteran's current contention is that the service medical 
record inaccurately recorded which ankle was sprained.  
However, there are two separate service medical record 
entries, in February and March 1946, both of which reference 
a right ankle sprain, and there is no reference to a left 
ankle sprain or injury in the service medical records.  At 
the service separation examination in March 1946, the veteran 
was found to have no musculoskeletal defects.  As there is no 
evidence in the service medical records of a left ankle 
sprain or injury, the Board finds the service medical record 
entries made contemporaneous with a right ankle injury in 
February 1946 to be more highly probative than the veteran's 
recollection nearly 50 years after the event.  Therefore, the 
Board finds as a fact that the veteran did not incur a left 
ankle sprain or injury during service. 

As there is no credible supporting evidence that the veteran 
"engaged in combat," VA is not required to accept the 
veteran's lay evidence which is consistent with the 
circumstances, conditions, or hardships of such service as 
sufficient proof of incurrence of disease or injury in 
service, where there is otherwise, as in this veteran's case, 
no official record of such occurrence (including a left ankle 
or bilateral knee injury) in service.  38 U.S.C.A. § 1154(b) 
(West 1991). 

With regard to post-service symptomatology, there is no 
credible evidence to demonstrate that the veteran's left 
ankle symptomatology began until many years after service 
separation.  The Board notes that symptoms, not medical 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, as in this veteran's case, where 
the claim has been found to be well grounded and is being 
adjudicated on the merits, a lack of evidence of treatment 
may bear on the credibility of the evidence of continuity.  
See Savage, 10 Vet. App. 488.  In this veteran's case, there 
are no records of complaint, findings, or treatment of the 
left ankle for the post-service period from 1947 to 1996, 
notably 49 years after service separation.  At the personal 
hearing, the veteran testified that, following service, his 
left ankle symptomatology began about 20 years prior to the 
hearing.  He subsequently responded in the affirmative to his 
representative's leading question as to whether he had 
experienced "problems with" the left ankle "since 1947."  
The Board finds the veteran's earlier testimony, made in 
response to a non-leading question, to be more highly 
probative, and more consistent with the evidence of record, 
including the absence of clinical evidence of an ankle 
disorder following service separation until 1996.  In 
recording the medical histories presented by the veteran, 
neither Dr. Bergstrom nor Dr. Rapp recorded a history of 
continuous post-service symptomatology of the left ankle.  
The weight of the evidence does not demonstrate continuous 
left ankle symptomatology during the post-service period 
until at least many years after service.  

The preponderance of credible evidence shows that the veteran 
did not develop arthritis in his left ankle within one year 
from separation from service, or that, in the context of all 
the evidence of record, left ankle complaints were not 
otherwise continuous after service separation.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that there are medical opinions of record 
stating that there is a causative relationship between the 
veteran's current left ankle disorder and a reported left 
ankle injury in service.  The Board must weigh the medical 
evidence of record.  The United States Court of Veterans 
Appeals (Court) has held that "the credibility and weight to 
be attached to these opinions [are] within the province of 
the [BVA as] adjudicators..."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  "While it is true that the BVA is 
not free to ignore the opinion of a treating physician, the 
BVA is certainly free to discount the credibility of that 
physician's statement."  Senden v. Derwinski, 2 Vet. App. 
97, 101 (1992). 

Dr. Bergstrom relied on the veteran's inaccurate report of a 
left ankle injury in service in 1946 to "presume" that the 
veteran's current arthritis of the left ankle was related to 
that alleged injury.  Dr. Rapp recorded a history of the 
veteran having been a paratrooper between 1945 and 1947, and 
of injuring his left ankle during one set of jumps in Japan 
in 1946.  Both factual statements are inaccurate.  The 
Separation Qualification Record reflects that the veteran 
studied operation and maintenance of parachutes for two 
weeks, not for a period of two years.  The veteran's 
testimony is that he made about 6 parachute jumps.  There is 
no credible evidence of record of a left ankle injury in 
service.  

The bases for these examiners' opinions were the histories 
reported by the veteran of a left ankle injury in service in 
1946.  In this regard, the Court has held that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As the Board has found that the 
veteran's history of chronic residuals following service 
separation is uncorroborated by the objective evidence of 
record, it therefore finds that the diagnoses and opinions 
relating the veteran's current left ankle disorder to an 
injury to the left ankle in service are unsupported by the 
evidence, to include an accurate history regarding the left 
ankle.  Guimond v. Brown, 6 Vet. App. 69 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).  The Court has held that an 
opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black, 5 Vet. App. at 180.  The competent 
medical evidence of record otherwise demonstrates no chronic 
left ankle disorder in service, no left ankle disability at 
service separation or arthritis within one year of service 
separation, and no evidence of complaints, clinical findings, 
or diagnosis of a left ankle disorder, including arthritis, 
until 1996.  For these reasons, the Board finds that the 
veteran's current left ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303. 

II. Service Connection: Bilateral Knee Condition

The veteran contends that he incurred a bilateral knee 
condition (osteoarthritis) in service in November 1946 as the 
result of 6 parachute jumps. 

Service medical records are negative for a bilateral knee 
injury, and service separation examination is negative for a 
history or findings of bilateral knee injury.  

Private outpatient treatment records from Richard Bergstrom, 
M.D., dated from December 1985 to February 1992, reflect that 
in December 1985 the veteran bumped his knee, experienced 
left knee pain, swelling, and limp with walking, and X-rays 
revealed left knee arthritis.  In 1988 the veteran 
experienced right knee effusion with limitation of motion, 
and in 1989 he experienced left knee effusion.  In October 
1991, X-rays revealed a normal right knee joint.  In January 
1992, the veteran reported that he had experienced difficulty 
with both knees for three or four years.  Based on 
examination, including X-rays, Dr. Bergstrom diagnosed 
bilateral knee arthrosis, more advanced on the left.  

VA outpatient treatment records reflect that in May 1995 the 
veteran complained of increased left knee pain the previous 
three years.  The impression was degenerative joint disease.  
In April 1996, he reported an injury to his left knee in 
January 1996 and complained of bilateral knee pain which was 
worse on the left.  The impression was degenerative joint 
disease.  

During a VA compensation examination in May 1996, the veteran 
reported that he was in an airborne unit while in service and 
felt that he had injured both knees during parachute jumps.  
He complained of constant bilateral knee pain.  Examination 
revealed crepitus, pain on range of motion testing, and some 
limitation of motion.  The relevant diagnoses were moderate-
to-severe osteoarthritis of the right knee and severe 
osteoarthritis of the left knee.  
 
In a letter dated in October 1996, a private physician, 
Richard F. Bergstrom, M.D., wrote that it was "less clear" 
that the arthritic condition in the "left knee could be 
directly stated to be a service connected disability." 

In a letter dated in February 1997, Dr. Rapp wrote that the 
veteran had recently undergone total left knee replacement 
for marked osteoarthritis with degenerative change.  He 
indicated that the veteran reported that, between 1945 and 
1947, he had been a paratrooper, and that, during one set of 
jumps in Japan in 1946, he injured his left ankle, which 
required three days of hospitalization for swelling and pain 
with possible fracture.  Dr. Rapp offered the opinion that 
the veteran's reported "paratrooping activities could have 
contributed to the ultimate development of osteoarthritis to 
the left knee," though they were not the sole cause of 
osteoarthritis of the left knee.  He also offered the opinion 
that the left ankle instability could have resulted in 
additional wear to the left knee.

During a personal hearing in February 1998, the veteran 
testified that, about six months after service separation, he 
experienced knee pain; that he had a total left knee 
replacement; and that after service he had worked for an 
appliance dealer, as a bricklayer and plasterer, and then in 
an alfalfa mill, a seed company, and then retired at the 
mandatory age of 65. 

The veteran's current contention is that he injured his knee 
during 6 parachute jumps in service in November 1946.  At the 
VA compensation examination in May 1996, the veteran 
indicated that he "felt" he injured both knees during 
parachute jumps in service and that bilateral knee pain had 
been constant since then.  The evidence shows that the 
veteran did not sustain a left or right knee injury in 
service.  Service medical records are negative for 
complaints, findings, or diagnosis of a left or right knee 
injury or disease.  At the service separation examination, 
the veteran reported no significant diseases, wounds, or 
injuries during service, while clinical examination revealed 
no musculoskeletal defects.  The Enlisted Record and Report 
of Separation reflect that, on October 2, 1946, the veteran 
received a Parachutist's Badge.  The Separation Qualification 
Record reflects that the veteran participated in a two week 
parachutist course, where he studied the operation and 
maintenance of parachutes.  Thus, there is no credible 
evidence of in-service injury to the left or right knee or of 
a chronic knee disorder in service.  Based on this evidence, 
the Board finds that the veteran did not incur a left or 
right knee injury or disease during service, and there is no 
credible evidence of a chronic knee disorder during service. 

There is no credible evidence of continuous knee 
symptomatology in the post-service period until 1985, notably 
about 38 years after service separation.  Service separation 
examination revealed no abnormalities of the knees, and there 
is no clinical evidence of record of left or right knee 
symptomatology until 1985, when the veteran reported a recent 
knee injury of having bumped his left knee, was treated, and 
was diagnosed as having left knee arthritis.  During VA 
outpatient treatment in May 1995, when his statements were 
offered for treatment purposes and not for compensation 
purposes, the veteran presented only a three year history of 
increased left knee pain.  The veteran's assertion of 
continuous post-service knee symptomatology is, likewise, not 
corroborated by private outpatient treatment records in 
January 1992, which reflect that the veteran reported that he 
had experienced difficulty with both knees for only three or 
four years.  There are no records of credible complaints, 
findings, or treatment of the left knee for the post-service 
period from 1947 to 1985, notably 38 years after service 
separation, and no records of complaints, findings, or 
treatment of the right knee for the post-service period from 
1947 to 1992.  The clinical evidence of record reflects that 
the veteran subsequently experienced right knee 
symptomatology beginning in 1988 and, in January 1992, was 
diagnosed as having bilateral knee arthrosis, later diagnosed 
as degenerative joint disease.  

Even assuming, arguendo, that there was credible evidence 
that the veteran experienced knee pain within one year of 
service, this evidence would not establish that the veteran 
developed arthritis to a degree of 10 percent or more within 
one year from separation from service, or that, in the 
context of all the evidence of record, bilateral knee 
complaints were otherwise continuous after service 
separation.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board notes that there are medical opinions of record 
stating that there is a causative relationship between the 
veteran's current bilateral knee disorder and reported 
parachute jumps in service.  With regard to medical evidence, 
the Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches...As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators..."  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

The Court has also held that while "the BVA is not free to 
ignore the opinion of a treating physician, the BVA is 
certainly free to discount the credibility of that 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).
The medical opinions regarding etiology included that of Dr. 
Bergstrom, who erroneously assumed that the veteran had a 
service-connected left ankle disability.  As previously 
indicated, Dr. Rapp also relied upon an inaccurate history of 
the veteran having been a paratrooper between the years 1945 
and 1947, and of having sustained a left ankle injury as the 
result of a parachute jump.  For the reasons stated above, a 
two-year history rather than the actual two-week history of 
parachuting, and the assertion that the veteran injured the 
left ankle in service (which the Board has found as a fact 
did not occur) are inaccurate.  While an examiner can render 
a current diagnosis based upon his examination of the 
veteran, the Court has held that without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swan, 5 Vet. App. at 233.  In effect, it is 
mere speculation.  See Black at 180.  "An opinion based upon 
an inaccurate factual premise has no probative value."  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The basis for Dr. Rapp's opinion that "paratrooping 
activities could have contributed to the ultimate development 
of osteoarthritis of the left knee" was this inaccurate 
history.  Moreover, Dr. Rapp's opinion is qualified by its 
tentative statement of opinion regarding etiology and 
qualification of the opinion.  Dr. Rapp's opinion was that 
paratrooping activities "could have" contributed to the 
ultimate development of osteoarthritis of the left knee.  The 
opinion also attributed the veteran's left knee 
osteoarthritis in part to the non-service-connected left 
ankle instability.  While "the use of cautious language does 
not always express inconclusiveness in a doctor's opinion on 
etiology," when weighing such an opinion on the merits, "an 
etiological opinion should be viewed in its full context."  
Lee v. Brown, 10 Vet. App. 336, 339 (1997).  Additionally, in 
the context of two possible contributing etiologies, one of 
which is a non-service-connected disorder, Dr. Rapp qualified 
the opinion when he wrote that the veteran's paratrooping 
activities (incorrectly assumed to be two years instead of 
two weeks) were "at worst" a "contributing" cause of left 
knee osteoarthritis.  In this context, where the medical 
opinion is based on an inaccurate history, the etiology 
opinion attributed the veteran's left knee osteoarthritis in 
part to a non-service-connected disorder, the statement of 
opinion is tentative and qualified, and the clinical evidence 
of record otherwise demonstrates a bilateral knee disorder 
beginning 38 years after service,  the Board finds that Dr. 
Rapp's opinion is of minimal probative value. 

As the Board has found that there is no credible evidence of 
left or right knee injury in service,  and no credible 
evidence of continuous bilateral knee symptomatology for many 
years after service separation, for the reasons stated, the 
Board therefore finds that the diagnoses and opinions 
relating the veteran's current bilateral knee disorder to 
parachute jumps in service are unsupported by the evidence, 
to include an accurate history regarding the knees 
bilaterally.  The clinical evidence of record reflects that 
bilateral knee symptomatology began 38 years after service 
separation. The competent medical evidence of record 
otherwise demonstrates no chronic bilateral knee disorder in 
service, no bilateral knee disorder at service separation or 
arthritis within one year of service separation, and no 
evidence of complaints, clinical findings, or diagnosis of a 
bilateral knee disorder, including arthritis, until 38 years 
after service separation.  For these reasons, the Board finds 
that the veteran's current bilateral knee condition was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303. 

The Board notes the veteran's belief that his currently 
diagnosed left ankle and bilateral knee disorders are 
causally related to service.  However, a lay person, 
untrained in the field of medical diagnostics, is not 
competent to offer an opinion which requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu, 2 Vet. App. 492.  Neither the veteran's 
assertion nor his representative's arguments constitute 
competent medical evidence because there is no indication 
that either has the medical training, expertise, or 
diagnostic ability to competently link the veteran's  current 
left ankle disorder or bilateral knee disorder to service.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal.  For the reasons discussed, however, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of these matters on that basis.  38 U.S.C.A. § 5107(b).  
Viewing the record in its entirety, the probative evidence is 
simply too attenuated to relate any current left ankle or 
bilateral knee pathology to service. 


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a bilateral knee disorder is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after 



November 18, 1988.  Veterans' Judicial Review Act, Pub. L. 
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
which appears on the face of this decision constitutes the 
date of mailing and the copy of this decision which you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.






- 15 -


